OFFICE      OF THE A-ITORNEY       GENERAL       OF TEXAS
                                           AU6TlN
OclliLD0. WANI4
*mmw?OR-


       xx-. Oordon a. 0666
       Couaty Att0rn.y
       Lanpa8asOouaty
       Lampasao,Texas
       Dear Sir:
                                          OplnlonIL O-w16
                                          Re: Auth0rit.y of Colrmlaolomm~
                                              C0uS    to granta oroaaing
                                               of railroad by privateroad.
                        lb10 will aoknonl&           reooiptor your mguecitof
        October    9,    1941, a6 followa:
                   -Gouldthe Comaisslonere
                                         Courtor La~lpaeas
              County,Texan,hrre thr suthoritrto grant and
              opena privetsorosslngacro66 a railroad&ero
              the railroaddlrldesthe landowaor~sproperty
              uponthe raqueetot the lendowmrPm
                  It is the opinionof'thladeparbirnt   th6touoh
       authority  does not 6xl8t. The CoPmiralonsrr  Courtniaylay
       out rmd8 on3yI&-M A pub110 aeoerrslty    exlntnbut not
       tcr the bsneflt   of l prltatowty.    Sms Dunhp’t~ Rardln
       223 8.W. 7ll;   Orgy v* Law1886 S.?Z.12C)603;IbseleyYe
       Bradford 190 S.01,  624.Tho rightoi omlnentdcamln MI br
       rxorolsrd  Sor the latabllrhmeat of pub110roadsbut sot
       of privet0onea* See Leathorsv. Craig 226 0.3.993.
                              or not a road
                        IZhathrr                     1 6l      prlvatoor publlo         '
                                                 oars. But
                             upontho iaotsln oao:3
        road or ooureodoporrdr
        you halo ollmlaatod          the iaot quertlcmllnoo yourroquoat
        is lialte4       to 8 prltato oroshqj.
                        Trustlag   that   t!.Li6 fully       6n6were your   puo6tlcu   we are

                                                              Very trulyyours
                                                         ATTolmmWxEmLc?TElus              -

                    --_.,_..
                        “.‘;T’
                            ...._
                                 -...--
                              j---
                                 ._
                               ..._-                     w
        DDK:p6                                                 r